Citation Nr: 0306257	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back disability.

3.  Entitlement to an initial compensable evaluation for a 
scar of the left subcostal region.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1996 to December 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Lincoln, Nebraska.  At that time the RO granted 
service connection for low back pain, with note of a small 
posterior disk herniation at the L5 to S1 level, and assigned 
a 10 percent evaluation from December 16, 1997.  The RO also 
granted service connection for a scar in the left subcostal 
region, noncompensably evaluated from December 16, 1997.  The 
RO denied entitlement to service connection for an abnormal 
electrocardiogram.  The case now returns to the Board 
following remand of these matters in December 2000.  The 
matter of entitlement to an initial evaluation in excess of 
10 percent for low back disability is discussed in the remand 
that follows the order section of this decision.

In its December 2000 remand, the Board noted that the veteran 
had not perfected an appeal with respect to the matter of 
entitlement to service connection for a soft tissue tumor of 
the right subcostal region.  In a rating decision dated in 
October 2002, the RO readjudicated that matter, with 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), and denied service connection.  The RO notified the 
veteran of the decision and his appellate rights.  The 
veteran has one year from the date of notification of that 
decision in which to initiate an appeal.  See 38 C.F.R. §§ 
20.200, 20.302 (2002).




FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  Further VA examinations are necessary to determine the 
nature of the veteran's left subcostal region scar 
manifestations, and to determine the existence, nature and 
etiology of any heart disability.

3.  The issues on appeal do not involve questions of medical 
complexity or controversy.

4.  The veteran has no current heart disability.

5.  The veteran's left subcostal region scar is not 
symptomatic or productive of functional impairment.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for an initial compensable evaluation for a 
scar of the left subcostal region have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.7, 4.10, 
4.31, 4.118, Diagnostic Codes 7403, 7404, 7405 (2002); 
67 Fed. Reg. 49,596 (July 31, 2002); 67 Fed. Reg. 58,448 
(September 16, 2002).

3.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Other Development Matters

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the claims decided herein were most recently considered by 
the RO.  The record reflects that through the statement of 
the case and a supplement thereto, the veteran has been 
informed of the requirements for the benefits sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In a letter dated in March 2001, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims and that he should 
submit or identify medical evidence relevant to his claims.  
He was also advised of the need to provide identifying 
information and a signed release to enable VA to obtain 
records in support of his claims.  In the supplemental 
statement of the case issued in September 2002, the RO 
included recitation of the regulations implementing the VCAA; 
such inform the veteran of the assistance that VA will 
provide in obtaining evidence and information from Federal 
agencies in support of the claim and advise him of his 
responsibilities in providing information needed to enable 
the RO to obtain evidence and information in support of his 
claim.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board also notes that the claims file contains service 
medical records as well as identified records of post-service 
medical treatment pertaining to the issues decided herein.  
Furthermore, pursuant to the Board's remand, the RO attempted 
to schedule the veteran for further VA examinations to 
determine the existence and etiology of heart disability, and 
to determine the nature of the service-connected scar and any 
impairment associated with the scar.  A review of the record 
reflects that the veteran failed, without good cause, to 
report for VA examinations scheduled in May 2001, November 
2001, December 2001, and in July 2002.  File notations and 
computer print-outs show that notices of the 2001 
examinations were sent to a temporary address provided by the 
veteran.  Notices of the July 2002 examinations were sent to 
a permanent address provided by the veteran.  With respect to 
the latter address, other information and documentation sent 
to the same address has not been returned by the United 
States Postal Service.  The veteran has not indicated that he 
has again changed his address or that either of the two 
addresses used were incorrect.  The law presumes the 
regularity of the administrative process absent clear 
evidence to the contrary.  Warfield v. Gober, 10 Vet. App. 
483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  The 
Board must thus presume that the veteran received 
notification of the scheduled examinations.  See Jones v. 
West, 12 Vet. App. 98, 101 (1998) (a presumption of 
regularity attaches to the mailing of notice to the latest 
address of record).  The Board also emphasizes that it is the 
veteran's burden to keep VA apprised of his whereabouts.  If 
he does not do so, "there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Significantly, the veteran has 
not alleged that he failed to receive these notifications.  
In addition, he has not since expressed a willingness to 
report for such examinations.

The law provides that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  The claims 
decided herein are original determinations of entitlement to 
service connection and the propriety of the initially 
assigned scar rating; as such, they must be adjudicated based 
on the evidence of record.  

The Board notes that the veteran and his representative have 
specifically requested additional examination, asserting that 
current medical evidence is inadequate.  In fact, the 
veteran's representative has requested an opinion from an 
independent medical expert.  According to VA regulation, an 
opinion of an independent medical expert may be obtained in 
cases in which the medical issue under consideration is of 
such medical complexity or controversy as to justify 
soliciting such opinion.  See 38 C.F.R. § 20.901.  The 
representative has not identified any such medical complexity 
or controversy and none is presented by the record before the 
Board.  Therefore, the requirements for obtaining such an 
opinion have not been met.  

The purpose of the December 2000 remand was, in fact, to 
obtain additional medical evidence necessary to substantiate 
the veteran's claims.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Finally, the Board notes that neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claims decided herein.  The Board is also 
unaware of any such available evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

II.  Service Connection

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Where a veteran served for at least 90 days during a period 
of war, and cardiac disease is manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

Service medical records dated in April 1997 note the 
veteran's complaint of an episode of syncope.  He had passed 
out and was brought in with complaints of flank pain.  
Examination revealed an abdominal nodule, with a note 
questioning whether resulting pain caused the episode of 
syncope.  ECG was interpreted as normal.  Service records 
contain no later note of cardiac complaint or abnormality and 
the report of medical examination dated in October 1997, at 
discharge, notes the heart to be normal.  On the accompanying 
report of medical history the veteran denied having or having 
had chest pain or pressure, palpitation or a pounding heart, 
heart trouble or high or low blood pressure.

Private records dated from 1980 to 1998 are of record and are 
negative for diagnosed cardiac disability or noted cardiac 
abnormalities.  

On his claim of entitlement to compensation benefits, 
received in February 1998, the veteran did not identify the 
existence of any cardiac disability.

A VA chest X-ray dated in March 1998 was negative.  VA 
examination conducted at that time pertained primarily to the 
back.  The examiner noted the veteran was in no acute 
distress, that the heart was not enlarged when checked by 
percussion, and that the point of maximum impulse was in the 
sixth intercostal space, midclavicular line.  Also noted was 
that an ECG performed in March 1998 suggested a septal 
infarct of undetermined age, but that the veteran denied any 
history of chest pain or heart disease.  The examiner 
recommended that a treadmill ECG and repeat ECG be 
accomplished and also that the veteran be evaluated in the 
cardiology clinic to determine if the finding was of any 
significance.

A July 2001 VA record notes the veteran's complaints of 
intermittent chest pain since 1997, which he reported started 
again a few days earlier.  The veteran's blood pressure was 
142/68.  No cardiac abnormalities were noted and no heart 
diagnosis was rendered.  An October 2001 primary care 
assessment notes a blood pressure of 127/70.  The veteran 
denied any acute symptoms at that time.  He specifically 
denied high blood pressure.  A review of systems was stated 
to be significant only for back pain and to be negative with 
respect to the cardiovascular system.  Examination revealed a 
regular heart rate and rhythm without added sounds, gallop or 
murmur.  

Analysis

Although an abnormal ECG is documented in the record, the 
significance, if any, of the abnormal ECG is undetermined.  
The veteran's heart was found to be normal on the examination 
for discharge, and on no occasion since the veteran's 
discharge from service has any health care provider rendered 
a diagnosis of any chronic heart disorder.  To the contrary, 
medical evidence of record consistently notes a normal heart 
rate and rhythm without gallop, murmur, enlargement, etc.  As 
discussed in detail above, indicated development to determine 
the nature and etiology of any currently present heart 
disability could not be accomplished as a result of the 
veteran's failure to cooperate with the development ordered 
by the Board.  Since the Board is left with a record which 
includes no competent evidence of a current heart disability, 
the claim must be denied.

III.  Scar Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(2002) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118 (2002).  

The schedular criteria for rating the skin have been amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002).  

In brief, the revised Diagnostic Code 7803 provides that 
superficial, unstable scars warrant assignment of a 10 
percent evaluation.  Note (1) defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) defines a superficial scar as 
one not associated with underlying soft tissue damage.  The 
revised Diagnostic Code 7804 provides that superficial scars 
that are painful on examination warrant a 10 percent 
evaluation.  Note (1) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revisions 
continue to provide that scars are otherwise rated based on 
limitation of function of affected part pursuant to 
Diagnostic Code 7805.  67 Fed. Reg. 49,596 (July 31, 2002), 
to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805; see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).  

Where the schedule does not provide a noncompensable 
evaluation for a diagnostic code, noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Where the law or regulations governing a claim change while 
the claim is pending, as in this veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-2000 
(April 10, 2000).  

Factual Background

Service medical records reflect that the veteran underwent 
surgical removal of a benign tumor in the left subcostal 
area.  The report of examination at service discharge notes 
no complications or disabling residuals from such surgery.  
The veteran's scars were specifically described as "NCD" 
(not considered disabling). Post-service private medical 
records are negative for note of symptomatic scarring in the 
left subcostal region.  The report of VA examination 
completed in March 1998 notes the presence of a one and one-
half inch scar on the left upper quadrant of the abdomen, 
without further findings or conclusions.  VA records dated in 
March 1998, July 2001, and October 2001 contain no note of 
tenderness, pain, or other symptoms associated with the scar.

Analysis

The veteran's left subcostal scar is currently noncompensably 
evaluated, based on consideration of the complete absence of 
either competent medical findings or assertions by the 
veteran of any pain, tenderness, or other functional 
impairment resulting from such scarring.  The noncompensable 
rating was assigned based on the criteria in effect prior to 
August 30, 2002.  

As set out above, the criteria have since changed.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
In this case, the revised regulations pertinent to scarring 
have not been considered by the RO; however, the veteran is 
not prejudiced by the Board's consideration of such herein 
because the changes are of no significance.  The former and 
amended criteria for a 10 percent rating for a small, 
superficial scar are comparable.  The competent medical 
evidence of record fails to note or even suggest any 
disabling manifestations of a scar in the left subcostal 
region, and the veteran himself has not identified any 
disabling manifestations thereof or functional limitations 
resulting therefrom.  As discussed in detail above, 
clarifying information as to the nature and severity of any 
scar residuals from further scheduled examinations and 
diagnostic testing is not available due to the veteran's 
failure to report.  Thus, absent any objective indication of 
disabling manifestations of a left subcostal scar, a 
compensable rating is not warranted under either the old or 
revised criteria.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for heart disability is 
denied.

Entitlement to an initial compensable evaluation for a scar 
of the left subcostal region is denied.


REMAND

The veteran is currently in receipt of a 10 percent rating 
for low back disability, assigned pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  The veteran specifically 
contends that such should be evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Although such 
diagnostic code was included in the statement of the case 
issued in May 1999, and although the rating code sheet 
includes notation of a small posterior disk herniation at the 
L5 to S1 level, rating decisions of record do not include 
discussion as to the applicability of a rating under 
Diagnostic Code 5293 to the facts of the veteran's case.  
Moreover, effective September 23, 2002, the regulation 
governing the evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, was revised.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code now provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  The veteran has not been 
notified of the change in law.  

Although the Board recognizes the veteran's lack of 
cooperation with respect to appearing for VA examinations of 
his low back in 2001 and 2002, the veteran's service 
connection grant, as shown in rating decisions, does include 
disc impairment.  Therefore, both the old and the revised 
version of Diagnostic Code 5293 should be considered as 
potentially applicable by the RO.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

As such, and to avoid potential prejudice to the veteran, 
this claim is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
health care providers who have treated or 
evaluated him for the service-connected 
low back disability since March 1998.  
After securing any necessary 
authorization, the RO should obtain 
identified records.  

2.  Then, the RO should contact the 
veteran and ascertain whether he is now 
willing to report for a VA examination of 
his low back.  If, and only if, he 
affirmatively indicates his willingness 
to report for an examination, the RO 
should schedule him for examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to service-connected low 
back disability.  The claims file must 
accompany the examination request and the 
completed examination report should 
reflect review of relevant evidence.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.

The examiner also should specifically 
identify any evidence of neuropathy or 
other neurological deficit due to the 
service-connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the low 
back disability on the veteran's ability 
to work.  

The rationale for all opinions expressed 
should also be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for low back 
disability, to include consideration of 
the former and revised criteria for 
evaluating intervertebral disc syndrome, 
and to include consideration of the 
propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his attorney should 
be furnished a supplemental statement of 
the case.  That supplemental statement of 
the case should include a recitation of 
the recent regulatory amendments 
pertinent to the evaluation of 
intervertebral disc syndrome, a 
recitation of the evidence considered in 
readjudicating the claim, and the reasons 
and bases for the determination as to the 
propriety of the assigned rating(s).  The 
veteran and his attorney should be given 
the appropriate period of time to respond 
to the supplemental statement of the 
case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 



103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


